Citation Nr: 1201058	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to September 1965. 

This appeal arises from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In June 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans' Law Judge, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 


FINDING OF FACT

Peripheral neuropathy of the bilateral upper and lower extremities was not caused by service.  


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper and lower extremities was not incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  At his hearing, held in June 2011, it was essentially conceded that the earliest medical evidence of peripheral neuropathy is found in VA reports, dated in 2009.  However, it was argued that the Veteran has this disorder due to exposure to Agent Orange, and that he experienced relevant symptoms within one year of separation from service.  In this regard, he testified that he did not see any doctors for neuropathy "when he got out of service," apparently with the exception of a private physician, Dr. F, who told him that he had peripheral neuropathy and that it would go away.  The Veteran testified that Dr. F was retired and that his records were no longer available.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including hypertension, and organic diseases of the nervous system, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis added).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A statement from the National Personnel Records Center, dated in August 2009, states that the Veteran served in Vietnam between March and June of 1965.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any treatment for peripheral neuropathy symptoms.  The Veteran's separation examination report, dated in September 1965, shows that his feet, upper and lower extremities, and his neurological system, were clinically evaluated as normal. 

As for the post-service medical evidence, it consists of a VA and non-VA reports, dated between 2003 and 2009.  Treatment reports from the Cuyuna Regional Medical Center (CRMC), dated between 2003 and 2009, show that in January 2003, the Veteran was treated for complaints of right leg pain.  The report states, "He has not noted any weakness or sensory changes.  He has MS and numbness somewhat bilaterally in both lower extremities secondary to this."  The report further notes, "He has not had anything similar to this previously."  He was noted to have a history of MS (multiple sclerosis).  His medications were noted to include Neurontin and Levsin.  Between January and March of 2003, he was treated on several additional occasions and reported pain following moving wood at his home, with notations of DDD (degenerative disc disease), a lumbar spine disc protrusion, and sciatica.  In 2004, he was found to have cervical spine degenerative spondylosis.  In 2006, he was found to have thoracic spine pathology, specifically, a small central disc protrusion at T 6-7.  Reports, dated in 2009, note bilateral radiculiitis of the lower extremities below the knees, a history of three epidural steroid injections, and traumatic left olecranon bursitis.   

VA progress notes, dated in 2009, note peripheral neuropathy.  

A VA examination report, dated in September 2009, shows that the Veteran reported a history of spots of numbness, and pain, in his feet and arms beginning in 1966.  He asserted that he had been told that he had peripheral neuropathy by a neurologist, and that it would resolve on its own.  After a year of treatment his symptoms had not resolved, and that the neurologist then told him that he had MS.  He reported currently having constant foot and leg pain, and numbness of his hands.  The examiner noted that there was no electromyogram (EMG) or nerve conduction study to confirm peripheral neuropathy vs. neuropathic symptoms due to a central process such as MS, but that an EMG had been requested.  

In an addendum, dated in November 2009, the examiner noted that EMG results were abnormal, and that there was probable general sensory motor peripheral neuropathy which was electrophysiologically mild.  

The claims file includes lay statements from three of the Veteran's children, who assert that they witnessed the Veteran having pain and/or numbness of various body parts since they were quite young.  

A chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  The Veteran was not treated for neuropathy of the upper or lower extremities during service, nor is an organic disease of the nervous system involving the upper or lower extremities shown to have been manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307, 3.309.  The earliest medical evidence noting peripheral neuropathy is dated in 2009.  This is a period of approximately 43 years following separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  In addition, there is no competent medical evidence to show that peripheral neuropathy of the upper or lower extremities is related to service.  Accordingly, the claim must be denied. 

Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the Veteran is not shown to have been diagnosed with acute or subacute peripheral neuropathy, there is no competent evidence to show that peripheral neuropathy was caused by such exposure, Combee, and the applicable law does not include general sensory motor peripheral neuropathy as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In summary, the evidence does not show that the Veteran has peripheral neuropathy of the bilateral upper or lower extremities that is related to his service.  The Board therefore finds that the service and post-service record (overall) provides evidence against this claim, outweighing the appellant's statements and the lay statements, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With respect to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's service treatment records have been discussed.  His post-service medical records do not show a diagnosis of peripheral neuropathy until 2009, at which time he is shown to have a history of disorders manifested by neurological symptoms, specifically, multiple sclerosis, and degenerative disc disease, with sciatica.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  As noted above, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id.   In this case, to the extent that the Veteran asserts that he has had ongoing peripheral neuropathy symptoms since his service, the Board does not find the Veteran's statements regarding the date of onset of his claimed disability, or the continuity of his symptoms since discharge, to be credible based on his service and post-service treatment records, the absence of a claim for the disability at issue for many years after service, and the reported history (or lack thereof) of symptoms as recorded in the post-service treatment records, to include a 2003 CRMC report in which he reported having numbness in both lower extremities secondary to multiple sclerosis.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Furthermore, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for peripheral neuropathy, or to state whether this condition was caused by the Veteran's service, to include as due to exposure to Agent Orange.  Espiritu.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded a VA examination. 

An etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the Veteran was not treated for neurological symptoms during service, and there is no competent evidence to show that this condition is related to his service.  The earliest medical evidence of this condition is dated in 2009, many years after separation from service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


